DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In particular with respect to independent claims 1 and 17, upon which all other claims depend:
The phrase “emit a dual-tone Radio Frequency (RF) signal embedded within a standardized RF signal on a frequency channel” is inaccurate. In particular, the dual-tone RF signal, by definition, has at least two frequencies, and this would not be on ‘a frequency channel’ but on multiple frequency channels.
The phrase “to reflect a frequency shift of the dual-tone RF signal to a different frequency channel” has several issues. First, if the output is a single frequency, it is not clear in the claim how you go from multiple frequencies to a single frequency. Instant figure 7 gives a great example of this. In particular, a difference between the two input frequencies is used to obtain a delta-f that apparently becomes an output frequency. But if that is how one goes from two frequencies to one, that should be claimed.
One can also go from two input frequencies to one output frequency by using only one of the input frequencies, and ignoring the other, but then that should be claimed.
Otherwise, a dual-tone (two frequency) input signal should produce a dual-tone output, along two different frequencies, if each of the two input tones (frequencies) are shifted/modulated.

Claims 1-20 (and more particularly claims 1 and 17) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
How does the system go from two input frequencies to one output frequency? That should be clear in the independent claims. (Note that this is somewhat repetitious of the issue raised in the previous clause).

Remark
	So far the examiner has seen no prior art teaching or rendering obvious the invention as seen in figure 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876